Case: 1:18-cr-OO708-CAB Doc #: 21 Filed: 02/12/19 1 of 6. Page|D #: 125

l"N THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. l:18CR708
)
Plaintiff, )
) JUDGE CHRISTOPHER A. BOYKO
v. )
) PROTECTIVE ORDER
KENNETH TYSON, )
)
Defendant. )
)
)
)
)
)
)
)

WHEREAS the United States has moved the Court for entry of a protective order
applicable to Discovery Material (def'med herein) that is produced in this case;

WHEREAS, pursuant to Rule l6(d)(l) of the Federal Rules of Criminal Procedure, the
Court finds that good cause exists for the entry of a protective order in this case; and

WHEREAS the United States has proposed a procedure that allows reasonable use of
Discovery Material to allow Defendant to prepare for trial in this case.

IT IS HEREBY ORDERED:

Case: 1:18-cr-OO708-CAB Doc #: 21 Filed: 02/12/19 2 of 6. Page|D #: 126

l. As used in this Order,

(a) “Defense Team” shall mean: the defendant in this case; the defendant’s
counsel of record for the defendant in this case; employees of defense counsel of record (and
their associated law firms, if any) in this case; and other personnel engaged or employed by
defense counsel of record in connection with this case.

(b) “Discovery Material” shall mean: all documents and electronically-stored
information disclosed by the government to the Defense Team as Jencks material or otherwise
during discovery in this case.

2. All Discovery Material shall be used solely for the purpose of conducting pretrial,
trial, and appellate proceedings in this action and for no other purpose whatsoever. In no event
will the Defense Team disclose, directly or indirectly, Discovery Material or the substance
thereof to anyone, including the media (excepting any disclosures that may occur during public
proceedings at a hearing, trial, or appeal in connection with this matter), except as provided
herein. The use of Discovery Material at trial or at any pre- or post-trial hearings will be
resolved at the time of the trial or hearing in question.

3. Prior to the disclosure of Discovery Material, under this Order, each Defendant
and member of the Defense Team shall sign the appropriate attached Acknowledgment, file the
signed Acknowledgment ex parte and under seal with the Court. The Court will not review these
Acknowledgements and will maintain them under seal; however, if the Court is satisfied that a
violation of this Order is evident, the Court may then open the sealed Acknowledgements and
disclose them to an appropriate investigating authority.

4. Material provided by the government and noted as Jenck.s material to remain in

the sole custody of counsel for Defendant or his designated agent at all times.

Case: 1:18-cr-OO708-CAB Doc #: 21 Filed: 02/12/19 3 of 6. Page|D #: 127

5. In furtherance of` its investigation and trial preparation, the Defense Team may
disclose Discovery Material to potential witnesses,l under the following conditions:

(a) Prior to the actual disclosure, a member of the Defense Team must
mention the Protective Order and remind the witnesses that by Court Order they must not share
the Discovery Material with any outside party; and

(b) If the Court deems it necessary, Defense Counsel will certify to the Court
that the above explanation was given to any potential witness; and

(c) The witness to whom disclosure is made shall not take any notes,
otherwise record any information contained in the Discovery Material, or retain Discovery
Materials or any copies thereof; and

(d) Unless such information is that of the individual to whom such materials
are to be shown, the Defense Team will redact any social security numbers, names of minor
children, dates of birth, addresses, telephone numbers, financial account numbers in the
Discovery Material before copies are shown to the witness.

6. Any person to whom a disclosure is made under Paragraph 5 of this Order shall
not disclose or convey any information so disclosed to any other person.

7. In furtherance of its investigation and trial preparation, the Defense Team may
ask questions of a potential witness derived from Discovery Material without advising the
witness of` this Order.

8. In furtherance of its investigation and trial preparation, the Defense Team may

show a potential witness copies of summary charts, photographs, or business records derived

 

' Under this Order, “potential witness” and “witness” shall include any attorney for the
potential witness or witness, provided his or her attorney (if any) also agrees to the terms of this
Order.

Case: 1:18-cr-OO708-CAB Doc #: 21 Filed: 02/12/19 4 of 6. Page|D #: 128

from Discovery Material as long as the conditions of Paragraphs 5 and 6 ofthis Order are
satisfied.

9. Nothing in this Order shall operate or be construed to operate as restricting any
defendant’s right to meaningful communication with his/her defense counsel or to abrogate the
govemment’s duty to provide exculpatory evidence to any defendant

lO. Nothing in this Order shall prevent the government or the Defense Team from
using Discovery Materia|, or from referring to or reciting any information contained in such
Discovery Material, in connection with any pleadings or motions filed in this action, provided
that Such material is properly redacted or7 if such redactions cannot be readily accomplished,
filed under sea|.

l l. The inadvertent or unintentional disclosure of Discovery Material shall not be
deemed a waiver of the confidentiality of such material or other information relating to the same
or related subject matter. Upon discovery of inadvertent error with regard to the disclosure, all
parties shall to the extent reasonably possible, cooperate to restore the confidentiality of the
material that was inadvertently or unintentionally disclosed

12. Nothing in this Order shall prevent disclosure beyond the terms ofthis Order if all
parties consent in writing to such disclosure or if such disclosure is ordered by the Court.

I3. Violations of this Order may be punishable by contempt of court, or by whatever
other sanction the Court shall deem just.

-;4\
rr ls so oRDEaED this 12 day OrFebruary, 2019.

la

 

CHRlsToPHER ll BoYKo
UNITED sTATEs DISTRICT JUDGE

Case: 1:18-cr-OO708-CAB Doc #: 21 Filed: 02/12/19 5 of 6. Page|D #: 129

ACKN()WLEDGMENT
OF
PROTECTIVE ORDER

(Defendant)

l, , hereby state that I fully understand and acknowledge the
following provisions:

(l) that, I have reviewed with my counsel and understand the entirety of the
Protective Order signed by United States District Christopher Boyko in Case No. 1:18CR708,
which has been filed under seal;

(2) that, upon reviewing said Protective Order, I have fully discussed the provisions
set forth therein with my attorney and my attorney has answered all my questions regarding
same;

(3) that, I agree to fully comply with all the provisions of the Protective Order;

(4) that, l understand that this document, in executed form, must be filed ex parte
with the Court prior to my receipt of any discovery or Jencks material by the Government in this
case and prior to any of the disclosures contemplated in the Protective Order;

(5) that, in the event l disclose any discovery or Jencks material or the substance
thereof to any individual or entity, including the media, in violation of the Protective Order, I am

subject to sanctions to be imposed at the discretion of the Court.

 

Defendant

Executed this day of , 2019.

Case: 1:18-cr-OO708-CAB Doc #: 21 Filed: 02/12/19 6 of 6. Page|D #: 130

ACKNOWLEDGMENT
OF
PROTECTIVE ORDER

(Defense Team)

I, , hereby state that l fully understand and acknowledge the
following provisions:

(l) that, I have reviewed and understand the entirety of the Protective Order signed
by United States District Judge Christopher Boyko in Case No. 1:18CR708, which has been filed
under seal;

(2) that, I agree to fully comply with all the provisions of the Protective Order;

(3) that, l understand that this document, in executed form, must be filed with the
Court prior to my receipt of any discovery or Jencks material in this case and prior to any of the
disclosures contemplated in the Protective Order;

(4) that, in the event I disclose any discovery or Jencks material or the substance
thereof to any individual or entity, including the media, in violation of the Protective Order, I am

subject to sanctions to be imposed at the discretion of the Court.

 

Signed

Executed this day of , 2019.

